DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
Claim 2 is objected to because of the following informalities:
In claim 2, lines 2 and 3. The lines need to be deleted as these limitations are already recited in claim 1.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 5-9, and 21-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “that includes” in line 6. It is not clear which element is being referenced preceding the limitation (the coupling component, the abutment, the vibrator, or the operationally removable component?). 
Claim 1 recites the limitation "the flexible component" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitations “relative to the flexible component, a relatively rigid sub-component” in line 7. It is not clear to what this is supposed to encompass.  
Claims 2, 5-9, and 21-23 inherit the deficiencies of claim 1 and are likewise rejected. 
Claim 2 recites the limitation “a bond conduction device” in line 2. It is not clear if this is a new instance or the same instance recited in line of claim 1.
Claim 21 recites the term “establishing” in lines 4 and 5. It is not clear what the term is meant to imply. Is it supposed to be the sub-component comprised of the material? 
Claim 30 recites the limitation "the rest" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claims 31-35 inherit the deficiencies of claim 30 and are likewise rejected
Claim 35 recites in lines 3-4 that the abutment has “a second flat surface”. However, there is no mention of a first flat surface.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1, 2, 5, 8, 9, 21-24, 26, and 28-30 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by US 5,935,170 (Hakansson et al., hereinafter Hakansson).
In regards to claim 1, Hakansson discloses a disconnection device for hearing aid implant coupling (title and abstract; figures 1 and 2; column 1, line 6-column 3, line 29). The device includes
an abutment (elements 5 and 6);
an operationally removable component of a bone conduction device (12 – bone conduction hearing aid) including a vibrator (bone conduction hearing aids generate vibrations and are transmitted through the coupling parts, which require the presence of a vibrator ; see column 1, lines 6-50), wherein
a coupling component (11 and 10) is present between the abutment and the vibrator of the operationally removable component that includes a flexible sub-component (11- second coupling part is made of elastic material – column 3, lines 14-29) and, relative to the flexible component, a relatively rigid sub-component (10 – washer is made of plastic and can be considered relatively rigid to the second coupling; column 2, lines 37-49; column 3, lines 14-17), both the flexible sub-component and the rigid sub-component component being in direct contact with the abutment (figure 1; the coupling sub-components (11 and 10) are in contact with the abutment 6).
In regards to claim 2, Hakansson discloses the limitations of claim 1. In addition, the vibrator is in vibrational communication with the coupling component because the coupling part is connected to the hearing device to transfer the vibration to the bone via the abutbent.
In regards to claim 5, Hakansson discloses the limitations of claim 1. In addition, it can be seen in figure 1 that the abutment has a female subcomponent (6) that receives the male subcomponent (11) of the coupling component, which is made of a flexible material (column 3, lines 10-29).
In regards to claims 8 and 9, Hakansson discloses the limitations of claim 1. In addition, it can be seen in column 3, lines 10-29 that the coupling component is part of a quick release and quick connect assembly for the operationally removable component (simple snap-in mechanism).
In regards to claims 21-23, Hakansson discloses the limitations of claim 1. In addition, as shown in figure 1 and column 2, line 7-column 3, line 29, the coupling component is made of a first and second portion (10 and 11) made of a first and second material in direct contact with the abutment, where the first material establishes the flexible sub-component that extends into a female portion of the abutment (11) and the rigid sub-component directly contacts the uppermost surface of the abutment (10). It can be seen in the figure that the first portion (10) maintains a spatial location of the removable component relative to the abutment and the second portion snap couples to the inside of the abutment (11).

In regards to claims 24, 26, and 28, Hakansson discloses a disconnection device for hearing aid implant coupling (title and abstract; figures 1 and 2; column 1, line 6-column 3, line 29). Figure 2 shows the application of the device which requires the obtaining of a removable component of a percutaneous bone conduction device (12) and attaching the removable component to a skin penetrating assembly (2, 3, 4, 5, and 6) implanted in a recipient. Figure 1 shoes that the skin penetrating assembly includes a skin penetrating abutment (5 and 6) and that at least after attachment of the removable component to the skin penetrating assembly, a first structural element (10) directly abuts a topmost surface of the abutment, and a second structural element (11) extends below the topmost surface of the abutment into a female portion of the abutment to secure the second structural element to the abutment via  snap-coupling and thus 
In regards to claim 29, Hakansson discloses the limitations of claim 24. In addition, it was stated in column 1, lines 6-55 that vibrations are transferred from the hearing aid device (the removable component – 12) to the recipient, which would require transfer via the first structural element (10).    

In regards to claim 30, Hakansson discloses a disconnection device for hearing aid implant coupling (title and abstract; figures 1 and 2; column 1, line 6-column 3, line 29). The device includes:
a skin penetrating assembly configured to be anchored to bone of a recipient (2,3,4,5, and 6) that includes an abutment (elements 5 and 6) and a threaded section (4 and 5 lock together by a thread engagement) configured to be screwed into bone to anchor the skin penetrating assembly to the bone (see figure 2);
an operationally removable component of a bone conduction device (12 – bone conduction hearing aid) including a vibrator (bone conduction hearing aids generate vibrations and are transmitted through the coupling parts, which require the presence of a vibrator ; see column 1, lines 6-50); and ,
the prosthesis includes an abutment interface made of two separate elements (11 and 10) that interfaces with the abutment on a side of the abutment opposite the treaded section (11 and 10 interface on a side opposite the side of the screw that is threaded and interfaces with the rest of the prosthesis).
In regards to claim 32, Hakansson discloses a disconnection device for hearing aid implant coupling (title and abstract; figures 1 and 2; column 1, line 6-column 3, line 29). The device includes:

Allowable Subject Matter
Claims 25 and 27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 31-35 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
In regards to claims 25 and 27, the prior art of record does not teach or suggest a method, as claimed by Applicant, where the component of attaching an abutment and the removable component has two structural elements have different rigidity or are made of different materials.
In regards to claim 31, the prior art of record does not teach or suggest a device, as claimed by Applicant, where the abutment interface includes two structural elements have different flexibilities.
Claims 32-35 inherit the allowed matter from claim 31 and would be allowable once the 112 rejections are overcome.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA DARYL DEANON LANNU whose telephone number is (571)270-1986. The examiner can normally be reached Monday-Thursday 8 AM - 5 PM, Friday 8 AM -12 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA DARYL D LANNU/Examiner, Art Unit 3791                                                                                                                                                                                                        
/CHRISTINE H MATTHEWS/Primary Examiner, Art Unit 3791